Citation Nr: 1505739	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disorder, manifested by pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to August 1972.  The Veteran's enlistment was terminated by reason of minority.  There is no indication that the Veteran's service was voided or that the Veteran was discharged under dishonorable conditions.  Therefore, affording the Veteran the benefit of the doubt, his service is valid from the date of entry upon active duty to the date of discharge.  38 C.F.R. § 3.14 (2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's appeal was previously remanded by the Board in December 2013 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  A chronic lumbar spine disability was not present in service or manifested for many years thereafter, and is not shown to be related to service.

2.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder to have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for assignment of a TDIU have not been met.  38 C.F.R. § 3.340, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in May 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim for his back disability and for TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The May 2010 VCAA letter was sent prior to the rating decision in September 2010.  Therefore, VA fulfilled its duty to notify with regard to the Veteran's back claim.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records from Aroostook Medical Center, J.A.B M.D., Weymouth MRI, and S.E.M. M.D. are also associated with the record.  The Veteran's Social Security Administration records were also obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The prior remand instructions were substantially complied with for the Veteran's claim.  The December 2013 Board remand instructions stated the Veteran's employment, and workers compensation records be updated, and provide the Veteran an examination.  In December 2013, a letter was sent to the Veteran which instructed him to supply any additional records to VA, and in February 2014, the Veteran was afforded an examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran's workers compensation records were not supplied by the Veteran, nor did the Veteran supply any information necessary to solicit those records.  The lack of workers compensation records is not a failure in the duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The February 2014 VA examination is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Lumbar Spine Disability

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases including arthritis, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

At the Veteran's February 2014 VA examination the examiner stated that the Veteran has a diagnosable thoracolumbar spine condition, specifically a herniated disc at L5-S1, first diagnosed in 1982.  This fulfills the current disability element of the Veteran's service connection claim.  The Veteran asserts that in June 1972 he injured his back while operating a buffing machine, when the handle of the machine spun and hit him in the back.  The Veteran's STRs are silent to any complaint's or treatment to his back.  While the Veteran's in-service event is unsubstantiated, affording the Veteran the benefit of the doubt, the Board finds that his lay assertion that he was injured in-service, is sufficient to fulfill the in-service element.  

Available service treatment records are negative for complaints or findings related to arthritis of the lumbar spine, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Also, the Veteran does not contend that he had arthritis or degenerative joint disease in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his in-service injury is the nexus for his herniated disc.  On the other hand, the February 2014 opinion submitted by the February 2014 VA examiner,  indicates a negative nexus opinion stating that the Veteran's thoracolumbar spine disability is not as least as likely as not related to his military service.  

In support of the VA examiner's opinion, the examiner reviewed the Veteran's stated history of medical treatment for his back between 1972 and 1984.  The VA examiner also reviewed the Veteran's injury in the 1980s as an EMT worker, and noted that the Veteran was on workers compensation on numerous occasions.  The examiner also reviewed the Veteran's MRI scans from 1992 and March 2008.  Specifically supporting the examiner's rationale, was that the Veteran's claims file did not have documented evidence of  an injury while in-service, the Veteran had a documented injury in a civilian job which required workers compensation, and that all back symptoms are related to post-service injuries.   

The medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his thoracolumbar spine disability was caused by his in-service injury from a buffing machine, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

While back pain is capable of lay observation, a diagnosis that the Veteran suffers from a herniated disk to L5-S1 is not capable of lay diagnosis since it is not a simple medical determination.  See Jandreau, at 1377, n. 4.  Joint disease and the determination of an etiology for a back injury is a complex medical determination requiring x-ray interpretation, and medical knowledge of the spine.  A herniated disc is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose a herniated disc or provide the requisite nexus opinion for his back disability.  See Woehlaert v. Nicholson.  In the instant appeal, the medical opinion is more probative and the Veteran fails to fulfill the nexus requirement.  Furthermore, the Board notes that post-service medical evidence does not reflect complaints or treatment for back pain until many years after service.  This private medical treatment is associated with the Veteran's post-service injuries and fails to offer a relationship to service.  Thus, the Board emphasizes the long gap between discharge and the initial documented reports of symptoms to medical providers.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).
    
As such, service connection for a lumbar spine disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should submit to the VA Director, Compensation and Pension Service, for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).

The Veteran is not service-connected for any disability.  Accordingly, he does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) or on an extraschedular basis under§ 4.16(b).  Thus, as a matter of law, a TDIU rating may not be assigned.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).



ORDER

Service connection for a lumbar spine disability is denied.

Entitlement to TDIU is denied.


____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


